Case 1:20-cr-00033-ALC Document 36 Filed 07/16/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
United States of America,
ORDER
20-CR-33 (ALC)
-against-
Thomas Bautista,
Defendant(s)
x

 

ANDREW L. CARTER, JR., United States District Judge:

Telephone Bail Hearing set for July 21, 2020 at 3:00 p.m. The parties should contact
the Court at 1-888-363-4749 on the date and time specified above and once prompted, should
dial access code 3768660.

SO ORDERED.

Dated: New York, New York
July 16, 2020 / Cx 2~

ANDREW. L. CARTER, JR..
UNITED STATES DISTRICT JUDGE

 

USDC SDNY

DOCUMENT ELECTRONICALLY
FILED
DOCH

DATE FILED: “{~‘b~ FILED: I-tb-20

 

 
